Citation Nr: 0839205	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1945 to August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the RO which 
denied service connection for bilateral defective hearing and 
tinnitus.  In August 2008, a hearing was held at the RO 
before the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's bilateral defective hearing is at least as 
likely as not related to exposure to acoustic trauma during 
military service.  

3.  The veteran's tinnitus is at least as likely as not a 
disorder due to acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was incurred in service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, Part 4, 
Diagnostic Code 6100 (2008).  

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2003, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

All available service treatment records and all VA and 
private medical records identified by the veteran have been 
obtained and associated with the claims file.  The veteran 
was examined by VA twice during the pendency of this appeal 
and testified at a hearing before the undersigned member of 
the Board at the RO in August 2008.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provide:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2008).  

Defective Hearing

The veteran contends that he had chronic ear infections in 
service and was exposed to acoustic trauma from 20- and 40 
millimeter guns and engine noise on the submarine tender he 
was assigned to in service, and believes that his current 
hearing loss and tinnitus are related to service.  The 
veteran testified that he was treated by the ship's doctor 
for fungal ear infections several times when his ship was in 
the Far East, and by nurses at the plant where he worked 
after service.  As to his health records, he testified that 
the plant shut down years ago and his employment medical 
records were not available.  The veteran also testified that 
the only ear protection he had in service was cotton balls 
and his hands, and that he was not exposed to any significant 
noise levels after service because he was required to wear 
hearing protection.  Therefore, he believed that his current 
hearing loss was related to service.  

The veteran's service medical records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any ear 
infections, hearing loss or tinnitus in service.  His 
separation examination in August 1946, showed no ear 
abnormalities and his hearing for whispered and spoken voice 
was 15/15, bilaterally.  

When examined by VA in August 2003, the veteran reported a 
history of ear infections and exposure to acoustic trauma in 
service, and minimal noise exposure subsequent to service.  
He also reported a history of constant bilateral tinnitus.  
On examination, audiological findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
65
90
LEFT
15
15
65
70
75

Speech discrimination was 94 percent in the right ear and 88 
percent in the left ear.  The diagnoses included moderately 
to severe mixed hearing loss in the right ear and severe high 
frequency sensorineural hearing loss in the left ear.  The 
audiologist noted that there was no evidence of any hearing 
problems, tinnitus or middle ear pathology in the veteran's 
service medical records, and he stated that the veteran's 
civilian employment was likely to have been a contributing 
factor as to both hearing loss and tinnitus.  There were also 
indications of middle ear pathology in the right ear that had 
no link to military service according to the record.  The 
examiner also noted, however, that the veteran had given 
plausible explanations regarding the causes of his hearing 
loss and tinnitus.  The audiologist opined, in essence, that 
the veteran's bilateral hearing loss and tinnitus were not 
related to service.  

The veteran reported the same history of ear infections and 
noise exposure when examined by VA in March 2005.  
Audiological findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
60
90
LEFT
15
15
65
75
80

Speech discrimination was 94 percent in the right ear and 92 
percent in the left ear.  The examiner indicated that the 
audiometric findings were essentially the same as on the 
prior VA examination and showed normal hearing through 1,500 
hertz falling off to moderately severe/severe high frequency 
sensorineural hearing loss from 2,000 to 8,000 hertz in the 
left ear, and mild hearing loss through 2,000 hertz with 
moderately severe/severe high frequency sensorineural hearing 
loss from 2,000 to 8,000 hertz.  The audiologist noted that 
the service medical records were rather sparse and did not 
show any ear or hearing problems in service.  The examiner 
noted that the veteran reported significant noise from 
military, work, and hunting, and the examiner noted further, 
that ear protection was not used in industrial settings until 
much later than the 1940-1950s.  The examiner also stated 
that the veteran's statements of fungal infections while in 
the military were not supported by the record.  The examiner 
thus, opined that the weight of the noise exposure prior to 
military, a short military career without combat duty, and 
continued noise exposure following military service from 
hunting and work, led him to conclude that the veteran's 
hearing loss and tinnitus were not as likely as not to be 
related to the veteran's military service.  

The evidentiary record includes a letter received in November 
2006 purportedly from a fellow serviceman to the effect that 
he served aboard the same ship and worked in the same areas 
with the veteran until they were both discharged from 
service, and that he had first hand knowledge that the 
veteran was treated for a fungus infection of the ears in 
service.  

The evidence of record also includes two private audiological 
examination reports, dated in April 2003, and August 2008.  
The reports noted a history of military and post-service 
noise exposure and a diagnosis of tinnitus and mild low 
frequency conductive hearing loss dropping to severe high 
frequency sensorineural hearing loss in the right ear, and 
normal low frequency hearing loss dropping to severe high 
frequency sensorineural hearing loss in the left ear; speech 
discrimination was excellent, bilaterally.  The earlier 
report contains no medical opinion regarding the etiology of 
the veteran's hearing loss and tinnitus.  In the August 2008 
audiogram associated with the August 2008 private opinion, 
the examiner noted the veteran's history of noise exposure 
while serving in the military, with reports of tinnitus since 
that time.  The examiner also noted the veteran's treatment 
for fungal infections beginning while the veteran was onboard 
ship.  The veteran also reported post-service work as a 
machine operator with the use of hearing protection.  In the 
associated August 2008 report, the private otolaryngologist 
indicated that the findings were consistent with some element 
of noise induced hearing loss although it was impossible to 
tell what percentage was related to noise exposure in service 
and what percentage was related to the normal progression of 
age related hearing loss, but that at least some hearing loss 
at the higher tones was sensorineural.  

In the instant case, the Board is cognizant that the two VA 
examiners opined that the veteran's hearing loss and tinnitus 
were not likely related to service.  It is apparent that the 
examiner's opinions were predicated, in part, on the fact 
that there was no record of any complaints or abnormalities 
referable to any ear problems or hearing loss until many 
years after service separation.  The Board does note that the 
2003 VA examiner, while ultimately finding no nexus to 
service, did note that the veteran's explanations regarding 
hearing loss and tinnitus were plausible.  He also stated 
that the veteran's civilian employment likely was a 
"contributing" factor in the hearing loss and tinnitus 
which does not discount the assertion that the veteran's 
exposure to acoustic trauma in service was also a 
contributing factor to the veteran's current hearing loss and 
tinnitus.  Finally, he noted no link between demonstrated 
middle ear pathology and the veteran's military service.  
However, as noted above, the veteran has subsequent to both 
VA examinations submitted a statement from a shipmate who 
recalled that the veteran was treated for fungal infections 
of the ear in service.  On the other hand, the recent private 
audiologist opined that it was impossible to determine what 
percentage of the veteran's current hearing loss was related 
to service versus the normal aging process, clearly not 
discounting the veteran's military exposure as contributing 
to the veteran's current hearing loss.  The Board has 
considered the veteran's testimony that he has had chronic 
ear problems, including hearing loss and tinnitus since 
service.  In view of the veteran's testimony and the 
subjective nature of tinnitus, and in light of the reasonable 
doubt raised in the record, the Board concludes that the 
veteran's hearing loss and tinnitus are of service origin, 
and due to acoustic trauma suffered therein.  It is 
presumably not possible at this point to determine to what 
extent the veteran's sensorineural hearing loss and tinnitus 
may be attributed to noise exposure in service versus some 
other etiology including what appears to be significant 
occupational and recreational noise exposure.  That leaves 
some doubt as to whether it is more likely due to service or 
more likely due to some other cause.  As such, the benefits 
sought on appeal are granted



ORDER

Service connection for bilateral defective hearing is 
granted.  

Service connection for tinnitus is granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


